DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (in claims 1 and 5) as in the original claim 1, the phrase “wherein the pushbar assembly is mounted to the first side of the barrier with the pushbar positioned a first distance from the bottom of the barrier, wherein the first distance is selected to permit a user having a reference height to depress the pushbar for egress from the first area to the second area; and wherein 
Generally throughout the claims, particularly claims 3, 5, and 21, there is a lack of clarification in how, in what way, by what means, and for what purposes various components if the claims are intended to function in conjunction with other elements to achieve the particular aim of the inventive claimed device.  Note that some elements that this pertain to include the tail piece, the cam, the connector, and the offset as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al., US Patent Application Publication 2007/0246947A1, in view of West, US Patent 7,100,405.
Regarding claim 21, Banks provides basic teaching of a closure assembly, comprising a swinging barrier 12 having a first side facing a first area, a second side opposite the first side and facing a second area, a bottom, a top opposite the bottom, a hinge edge, and a swinging edge opposite the hinge edge; a pushbar assembly 20 mounted to the first side of the barrier, the pushbar assembly comprising: a pushbar having a projected position and a depressed position; a latch control assembly having a deactuated state and an actuated state, wherein the latch 
Regarding claim 21, Banks does not show the particulars of the claimed elements of a remote trim assembly mounted to the second side of the barrier, the remote trim assembly including a rotatable handle positioned an offset distance above the push bar and the offset distance is at least 6 inches; and a connector, as claimed.  West teaches the general concepts of these limitations, including a remote trim assembly (including 1) capable of being mounted to the second side of a barrier, the remote trim assembly including a handle 9 having a deactuated position and an actuated position; and a connector (figures 5-8) operably coupling the remote trim assembly and the latch control assembly, wherein the connector is configured to drive the latch control assembly to the actuated state in response to movement of the handle to the actuated position, thereby retracting the latchbolt.  The arrangement of West serves the explicit purpose of providing an elevated 
Regarding claim 21, with respect to the handle being rotatable, the examiner serves Official Notice that it is extraordinarily old and common in the art to utilize a rotatable handle, including in the place of a sliding handle, and generally such structures are seen as art recognized equivalence structures.  Thus the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been 
Regarding claim 21, an off-set of at least 6 inches, in view of the 112 issues above, as best understood, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination in this way, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such a modification is not critical to the design and would have produced no unexpected results. 
Regarding claims 22-26 and 29, with respect to each of the limitations of these claims, including elements such as the connector being a flexible cable, a sheath around the flexible cable, the connector being within the barrier, and the range between 34 and 48 inches, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 3-8, 27, 28, and 30-34, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/11/21 have been fully considered but they are not persuasive.
Applicant argues that because claims 3 and 5 were amended to include some of the limitations of claim 1, and claims 3 and 5 were indicated as containing allowable subject matter in the last office action, that newly amended claims 3 and 
Applicant argues that the language of claim 21 directed to “offset” is clear, and the 112 rejection should be withdrawn.  The examiner disagrees. In the context of the claim language, there is not enough clarifying language to make the scope and intended functional purpose of the “offset” language clear.  Note that clarifying the offset language is consider essential to the inventive concept and is necessary to be included in the claim language to define the purpose and scope of invention, as discussed in the above lack of essential language 112 rejection.
Applicant argues that the applied art doesn’t show a rotatable handle, but a sliding handle.  However, the examiner has addressed this limitation by clarifying the 103 rejection, as above.   To change a sliding handle to a rotatable handle is old and well known in the art and obvious to one having ordinary skill in the art. 
Applicant argues that each of claims 22-26 have distinguishing limitations from the applied art.  As addressed in the above rejection, it is the position of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Thus the rejection of these claims is considered proper and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675